Per Curiam.
Pro se petitioner John R. Demos, Jr., has made 48 informa pauperis filings in this Court since the beginning of the October 1988 Term, many of which challenged sanctions imposed by lower courts for frivolous filings. Almost two years ago, we prospectively denied Demos leave to proceed in forma pauperis “in all future petitions for extraordinary relief.” In re Demos, 500 U. S. 16, 17 (1991) (per curiam). At that time, we said that Demos “remains free under the present order to file in forma pauperis requests for relief other than an extraordinary writ, if he qualifies under this Court’s Rule 39 and does not similarly abuse that privilege.” Ibid.
Since then, Demos has filed 14 petitions for certiorari. We denied the first seven petitions outright, and denied Demos leave to proceed in forma pauperis under our Rule 39.8 as to the following six. Today, we invoke Rule 39.8 again with respect to the instant petition. Demos is allowed until March 29, 1993, within which to pay the docketing fees required by Rule 38 and to submit the petition in compliance with this Court’s Rule 33. Because Demos has refused to heed our prior warning, we further direct the Clerk to reject *291all future petitions for certiorari from Demos in noncriminal matters unless he pays the docketing fee required by Rule 38 and submits his petition in compliance with Rule 33. See Martin v. District of Columbia Court of Appeals, 506 U. S. 1, 1-2 (1992) (per curiam). Demos’ continued course of abusive filings plainly warrants this sanction.

It is so ordered.